Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the drawing objection, Examiner maintains the objection to the drawings. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and assertions. Examiner has deemed Applicant’s assertions persuasive in that the present claims are currently directed to a practical application. The claim amendments, as drafted, are directed to more than extra-solution activity and recite a particular machine on which to apply the abstract idea. The claims are more than mere “apply it” with a computer and recite a particular machine on which to apply the judicial exception. Therefore, the 35 USC 101 rejection has been withdrawn. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s amendments and assertions. Applicant’s arguments with respect to Walker have been considered but are moot because the new grounds of rejection does not rely on said reference for any teachings or matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection, which was necessitated by amendment. Examiner has introduced Kong to cure the deficiencies of the prior art combination of the record. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 103.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “212” in Figure 2, “295” in Figure 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over de Montfort Walker et al. (US 20160189069 A1) in view of Sekar et al. (US 20220092056 A1) in view of Browne et al. (US 20210024215 A1) in view of Kong et al. (US 20160251101 A1).

Regarding claim 1, de Montfort Walker teaches a method ([0005] teaches a computer implemented method), comprising: 
receiving, by a processor of a server ([0016-0017] teach the carrier supplier logistics system includes one or more servers), over a communication network ([0017] teaches a carrier supply logistics system includes one or more servers that are connected to carriers, suppliers, and vendor; see also: [0019]), a flight information from a computer device associated with at least one airline ([0017-0018] teach the carrier supply logistics system includes one or more servers that are connected to carriers, suppliers, and vendors, wherein [0023-0024] teach the pre-order engine can use a number of passengers on a particular flight  on a particular airline to determine the type of product offerings for a flight, such as in [0025] teaches an example of passengers flying with a specific carrier on a morning flight from Chicago to Zurich; see also: [0002-0004, 0018, 0029]), 
the flight information identifying: i) at least one flight identifier of at least one flight ([0023] teaches the pre-order engine can identify information regarding a particular flight, as well as in [0018] teaches a carrier related database is connect to the server and stores information including vehicle data, such as aircraft type, as well as schedule data including departing and arriving times, airport information, and more, as well as in [0016] teaches providing meal preferences for a specific route), 
and ii) a plurality of flight passengers on the at least one flight that purchased flight tickets … ([0025] teaches the pre-order engine can identify the number of passengers booked on a flight, as well as in [0023] teaches the pre-order engine can identify the number of passengers on a particular flight; Examiner’s Note: See the 103 combination below.); 
automatically transmitting, by the processor, a food preference request for the plurality of flight passengers to a computing device… ([0015-0016] teach the historical transaction database is communicatively coupled to the pre-order engine and stores data related to historical transactions performed by passengers, wherein the historical transaction data can be utilized to predict non-pre-ordered needs including meals, and wherein [0023] teaches further using results to incorporate the passengers’ credit or debit card transactional data; see also: [0012]); 
receiving, by the processor, in response to the food preference request, a plurality of passenger food preferences for the plurality of flight passengers based at least in part on historical payment card transaction data of the plurality of flight passengers ([0015-0016] teach the historical transaction database is communicatively coupled to the pre-order engine and stores data related to historical transactions performed by passengers, wherein the historical transaction data can be utilized to predict non-pre-ordered needs including meals, and wherein [0023] teaches the pre-order engine incorporates factors like a passenger’s credit or debit transactional data (i.e. payment card transaction data), into the product offering determination; see also: [0012]); 
wherein the plurality of passenger food preferences distinguish among types of foods preferred by the plurality of flight passengers ([0012] teaches locking in passenger’s meal preferences before a flight in order to remove the guesswork in determining the numbers of different types of meals for a trip, wherein [0015-0016] teach the historical transaction database is communicatively coupled to the pre-order engine and stores data related to historical transactions performed by passengers, wherein the historical transaction data can be utilized to predict non-pre-ordered needs including meals, and wherein the meals are configured based on ingredients, recipes, containers, etc. that are required for each meal, and wherein preferences of a passenger includes dietary restrictions; see also: [0023]); 
automatically determining, by the processor, a plurality of preferred foods from the passenger food preferences of the plurality of flight passengers ([0023] teaches the pre-order engine can use the number of passengers on a particular flight to determine the type or number of product offerings, wherein the meal offerings are made more applicable to the passengers on the flight, as well as in [0011-0012] teach predicting passengers’ meal preferences for non-pre-ordered meals including a number of different types of meals for a trip, and wherein [0015-0016] teach predicting non-pre-ordered passengers’ needs utilizing historical transactions data); 
receiving, by the processor, a food inventory available to be serviced on the at least one flight ([0016-0017] teach the product catalog database is communicatively coupled to the pre order engine and stores data relating to one or more product catalogs, wherein the data includes current supply inventory at a particular depart location, meal configuration data, certified vendor/supplier data, and more, wherein the pre-order engine is further connected to the supply inventory database that includes data related to the type, number, size, weight, volume, of a particular product or item, wherein the inventory data includes a location and type of container that accompanies the product/item, as well as in [0025] teaches considering the stowage weight in the galley of the aircraft; see also: [0011]); 
wherein the food inventory identifies a weight of each food in the food inventory ([0016-0017] teach the pre-order engine is further connected to the supply inventory database that includes data related to the type, number, size, weight, volume, of a particular product or item, wherein the inventory data includes a location and type of container that accompanies the product/item, as well as in [0025] teaches considering the stowage weight in the galley of the aircraft; see also: [0011]); 42C1 REF: IDF06872 /FIRM REF. 056516-509700 
automatically determining, by the processor, for a specific flight ([0023] teaches the pre-order engine can determine product offerings for a  number of passengers on a particular flight), 
based on the flight information ([0023] teaches the pre-order engine can determine product offerings for a  number of passengers on a particular flight, as well as in [0018] teaches a carrier related database is connect to the server and stores information including vehicle data, such as aircraft type, as well as schedule data including departing and arriving times, airport information, and more; see also: [0015-0016]), 
a flight-specific subset of flight passengers from the plurality of flight passengers based on a specific flight identifier of the specific flight ([0023] teaches the pre-order engine can use a number of passengers on a particular flight to determine the type of product offerings, wherein the demographics of the passengers on the particular vehicle can be used, such as passengers on the flight including a high school baseball team (i.e. subset of flight passengers), to determine a product/meal offering that is more applicable to a large number of young, athletic passengers, wherein the pre-order engine further utilizes the passengers’ credit or debit card transaction data, as well as in [0028] teaches identifying demographics of the passengers in order to determine the products and meals, as well as in [0015-0016] teach providing meal preferences for a specific route including utilizing historical transaction data to predict non-pre ordered passenger needs; see also: [0025-0027]);
automatically determining, by the processor, a flight-specific food inventory ([0027-0028] teach updating a vehicle service order and packing inventory list for a specific airplane flight that can be transmitted to a vendor for loading the specific vehicle before departure, as well as in [0013] teaches generating a vehicle service order, a packing inventory list, and an optimized loading plan based the available products at the departure location of the vehicle, and wherein [0011-0012] teach generating a vehicle service order and a packing inventory list for the preparation of one or more pre-ordered and non-pre-ordered meals for a flight, thus removing the guesswork in determining numbers for different types of meals for a trip and minimizing waste by eliminating the number of uneaten meals that must be thrown out; see also: [0020, 0042]), 
and automatically transmitting, by the processor, at least one food packing instruction to at least one packing-related machine based at least in part on the flight-specific food inventory so as to assemble at least a portion of the flight-specific food inventory ([0011-0012] teach the automatically generated vehicle service order is provided to a vendor, such as a caterer, that can prepare both pre-ordered and non-preordered meals to load on the vehicle, as well as a packing inventory list that can instruct the vendor how to optimally stow the products in the galley of the vehicle, as well as in [0028] teaches the pre-order engine transmits the updated vehicle service order to the supplier and the updated packing inventory list and updated loading plan to the vendor, and wherein [0017-0019] teach the vendors and suppliers communicate with the system over wireless network, wherein vendors package food and products in preparation for loading onto the vehicle before departure, and wherein [0035-0037] teach modules including a computer system that perform operations described herein; see also: [0013, 0016]).  
However, de Montfort Walker does not explicitly teach and ii) a plurality of flight passengers on the at least one flight that purchased flight tickets by utilizing payment cards associated with at least one card authorizing entity; automatically transmitting, by the processor, a food preference request for the plurality of flight passengers to a computing device associated with the at least one card authorizing entity based on the flight information; receiving, by the processor, in response to the food preference request, from the computing device associated with the at least one card authorizing entity, a plurality of passenger food preferences for the plurality of flight passengers based at least in part on historical payment card transaction data of the plurality of flight passengers; to minimize an overall weight of the flight-specific food inventory to be carried by the specific flight based at least in part on: i) the plurality of preferred foods of the flight-specific subset of the plurality of flight passengers and ii) the food inventory; wherein the at least one packing- related machine is configured to automatically load items related to the flight-specific food inventory into an airline meal transport device based on the at least one food packing instruction.
From the same or similar field of endeavor, Sekar teaches and ii) a plurality of flight passengers on the at least one flight that purchased flight tickets by utilizing payment cards associated with at least one card authorizing entity ([0061] teaches end users may desire to purchase airline tickets and can provide payment information to an airline enterprise, wherein [0057-0059] teach users can set data permission levels for enterprises, such as an airline, to access their user preferences including travel meal preferences, as well as in [0130] teaches a user can trigger an interaction with an airline to book a flight for a business trip, wherein this booking can trigger an automatic interaction with an airline indicating that the user’s meal preferences may be obtained from their Credit Card Company, wherein the airline may gain meal preferences in the Credit Card Company’s data regarding the user, and wherein [0085] teaches maintain a history of end users’ preferences and interaction history; see also: [0051, 0085, 0159-0160]); 
automatically transmitting, by the processor, a food preference request for the plurality of flight passengers to a computing device associated with the at least one card authorizing entity based on the flight information ([0061] teaches end users may desire to purchase airline tickets and can provide payment information to an airline enterprise, wherein [0057-0059] teach users can set data permission levels for enterprises, such as an airline, to access their user preferences including travel meal preferences, as well as in [0130] teaches a user can trigger an interaction with an airline to book a flight for a business trip, wherein this booking can trigger an automatic interaction with an airline indicating that the user’s meal preferences may be obtained from their Credit Card Company, wherein the airline may gain meal preferences in the Credit Card Company’s data regarding the user, and wherein [0085] teaches maintain a history of end users’ preferences and interaction history; see also: [0051, 0085, 0159-0160]); 
receiving, by the processor, in response to the food preference request, from the computing device associated with the at least one card authorizing entity ([0061-0062] teach one or more devices associated with an organization, e.g. companies, that exchange data via a technological platform, wherein Fig. 9 and [0130] teaches a user can trigger an automatic interaction by booking a flight, wherein the airline can request the user’s meal preferences from their Credit Card Company, as well as in [0058] teaches an airline company may receive data related to a user’s travel meal preferences), 
a plurality of passenger food preferences for the plurality of flight passengers based at least in part on historical payment card transaction data of the plurality of flight passengers ([0061] teaches end users may desire to purchase airline tickets and can provide payment information to an airline enterprise, wherein [0057-0059] teach users can set data permission levels for enterprises, such as an airline, to access their user preferences including travel meal preferences, as well as in [0130] teaches a user can trigger an interaction with an airline to book a flight for a business trip, wherein this booking can trigger an automatic interaction with an airline indicating that the user’s meal preferences may be obtained from their Credit Card Company, wherein the airline may gain meal preferences in the Credit Card Company’s data regarding the user, wherein [0118] teaches recording the transactions and various interactions occurring between an end user and an enterprise, as well as interactions between enterprises, wherein the one or more interactions include a user booking a trip to another country, an enterprise shared data with another enterprise, wherein [0085] teaches a CRM database that maintains a history of end users’ preferences and interaction history, wherein [0001] teaches user interactions are associated with a purchase or payment; see also: [0051, 0057, 0085, 0140, 0159-0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Montfort Walker to incorporate the teachings of Sekar to include and ii) a plurality of flight passengers on the at least one flight that purchased flight tickets by utilizing payment cards associated with at least one card authorizing entity; automatically transmitting, by the processor, a food preference request for the plurality of flight passengers to a computing device associated with the at least one card authorizing entity based on the flight information; receiving, by the processor, in response to the food preference request, from the computing device associated with the at least one card authorizing entity, a plurality of passenger food preferences for the plurality of flight passengers based at least in part on historical payment card transaction data of the plurality of flight passengers. One would have been motivated to do so in order to provide predictive and proactive services that better understand the needs of users by intelligently mining the real-time behavior of the user (Sekar, [0159]). By incorporating the teachings of Sekar, one would have been able to provide rich personalization and proactive communications with end users by considering user purchases that add insights into the habitual behavior or proclivities of the individual (Sekar, [0001]).
	However, the combination of de Montfort Walker and Sekar does not explicitly teach to minimize an overall weight of the flight-specific food inventory to be carried by the specific flight based at least in part on: i) the plurality of preferred foods of the flight-specific subset of the plurality of flight passengers and ii) the food inventory; wherein the at least one packing- related machine is configured to automatically load items related to the flight-specific food inventory into an airline meal transport device based on the at least one food packing instruction.
	From the same or similar field of endeavor, Browne teaches to minimize an overall weight of the flight-specific food inventory to be carried by the specific flight based at least in part on ([0018] teaches modeling plans for upcoming trips to provide a more accurate plan and reducing food waste and weight, which reduces the amount of fuel used resulting in reduced fuel costs, as well as in [0045] teaches meal planning can reduce the fuel cost associated with quantities of unused food items from the inventory, as well as in [0069] teaches efficiently planning meals on a trip to reduce waste and costs): 
i) the plurality of preferred foods of the flight-specific subset of the plurality of flight passengers and ii) the food inventory (i) (paragraph [0034] teaches generating a meal plan based on passenger-specific information and trends among the general passengers, wherein a plurality of passengers have previously known preferences based on orders made by passengers on previous trips and allergy information pertaining to one or more food or drink items, wherein the meal plan can be tailored for specific passengers (i.e. subset), as well as in [0045] teaches a flight plan can include passenger information including past orders of consumables, allergies of particular passengers, and the like, which can be used to obtain the desired types and quantities of consumables, and wherein [0035] teaches considering demographic information in order to predict demand for consumables on a trip; ii) paragraph [0030] teaches developing a meal plan model that specifies the types of foods, the quantities of food items, and the storage arrangement of food items, which can be tailored based on user preferences, thus minimizing waste and leftovers, as well as in [0035] teaches utilizing a predictive model to generate a meal plan that specifies quantities of different types of consumables to be stored on carts based on predicted demand, and wherein [0045] teaches meal planning can provide a reduced fuel cost due to a lower quantity of unused items/consumables; see also: [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of de Montfort Walker and Sekar to incorporate the teachings of Browne to include to minimize an overall weight of the flight-specific food inventory to be carried by the specific flight based at least in part on: i) the plurality of preferred foods of the flight-specific subset of the plurality of flight passengers and ii) the food inventory. One would have been motivated to do so in order to provide improved meal planning that reduces the fuel costs associated by lowering the quantities of unused food items on a flight (Browne, [0045]). By incorporating the teachings of Browne, one would have been able to provide more accurate planning, reduce food waste, reduce weight, and improve customer satisfaction by tailoring a modeled meal plan to accommodate preferences (Browne, [0018]).
However, the combination of de Montfort Walker, Sekar, and Browne does not explicitly teach wherein the at least one packing- related machine is configured to automatically load items related to the flight-specific food inventory into an airline meal transport device based on the at least one food packing instruction.
From the same or similar field of endeavor, Kong teaches wherein the at least one packing- related machine is configured to automatically load items related to the flight-specific food inventory into an airline meal transport device based on the at least one food packing instruction (Fig. 5 and [0120] teach a configuration process of the meal packaging line that utilizes a flight route, flight number, seating assignment, and meal catering information in order to allocate food, beverage, and other service items of set meals of the flight, wherein [0121-0122] teach each industrial robot is assigned for handling specific food, beverage, and service ware items, wherein the industrial robots can transfer food items on to food trays, and wherein a different industrial robot of the final inspection station automatically transports the meal sets into meal carts at the end of the packaging line; see also: [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of de Montfort Walker, Sekar, and Browne to incorporate the teachings of Kong to include wherein the at least one packing- related machine is configured to automatically load items related to the flight-specific food inventory into an airline meal transport device based on the at least one food packing instruction. One would have been motivated to do so provide more efficient and cost effective operations that save manpower in airline catering centers (Kong, [0005]). By incorporating the teachings of Kong, one would have been able to prepare set meal packages in a more streamlined and automated manner that provides efficiency at a lower cost based on preparing meals in advance according to passenger dietary preferences (Kong, [0066]).
	Regarding claims 8 and 14, the claims recite limitations addressed by the rejection of claim 1. Regarding claim 8, de Montfort Walker teaches a system (Fig. 1), comprising: a non-transitory memory for storing computer code ([0014] teaches a memory, as well as in [0035-0036] teach a processor that configures as a software for code embodied on a machine-readable medium); and a processor of a server configured to execute the computer code that causes the processor to ([0014] teaches a processor, as well as in [0035-0036] teach a processor that can perform certain operations of code embodied on a machine-readable medium). Regarding claim 14, de Montfort Walker teaches a method ([0005] teaches a computer implemented method), comprising. Therefore, claims 8 and 14 are rejected as being unpatentable over the combination of de Montfort Walker, Sekar, Browne, and Kong. 

Regarding claims 2, 9, and 15, the combination of de Montfort Walker, Sekar, Browne, and Kong teach all the limitations of claims 1, 8, and 14 above.
	de Montfort Walker further teaches wherein the automatically transmitting the food preference request for the plurality of flight passengers comprises transmitting a cuisine preference request for the plurality of flight passengers to the computing device ([0015-0016] teach the pre-order engine can retrieve information via communicative coupling from the historical transaction database that relates to historical transactions performed by passengers, wherein the historical transaction data can be utilized to predict non-pre-ordered needs including meals, wherein meals are configured with recipes, ingredients, containers, and more, and wherein [0023] teaches further using results to incorporate the passengers’ credit or debit card transactional data; see also: [0011-0012]).

Regarding claims 3, 10, and 16, the combination of de Montfort Walker, Sekar, Browne, and Kong teach all the limitations of claims 1, 8, and 14 above.
	de Montfort Walker further teaches wherein the receiving the plurality of passenger food preferences comprises receiving a plurality of passenger cuisine preferences ([0015-0016] teach the pre-order engine can retrieve information via communicative coupling from the historical transaction database that relates to historical transactions performed by passengers, wherein the historical transaction data can be utilized to predict non-pre-ordered needs including meals, wherein meals are configured with recipes, ingredients, containers, and more, and wherein [0023] teaches further using results to incorporate the passengers’ credit or debit card transactional data; see also: [0011-0012]).

Regarding claims 4, 11, and 17, the combination of de Montfort Walker, Sekar, Browne, and Kong teach all the limitations of claims 1, 8, and 14 above.
	de Montfort Walker further teaches wherein the automatically determining the plurality of preferred foods from the passenger food preferences of the plurality of flight passengers comprises determining a plurality of preferred cuisines ([0023] teaches the pre-order engine can use the number of passengers on a particular flight to determine the type or number of product offerings, wherein the meal offerings are made more applicable to the passengers on the flight, as well as in [0011-0012] teach predicting passengers’ meal preferences for non-pre-ordered meals including a number of different types of meals for a trip, and wherein [0015-0016] teach predicting non-pre-ordered passengers’ needs utilizing historical transactions data), from the passenger food preferences of the plurality of flight passengers ([0015-0016] teach the historical transaction database is communicatively coupled to the pre-order engine and stores data related to historical transactions performed by passengers, wherein the historical transaction data can be utilized to predict non-pre-ordered needs including meals, and wherein the meals are configured based on ingredients, recipes, containers, etc. that are required for each meal, wherein [0012] teaches locking in passenger’s meal preferences before a flight in order to remove the guesswork in determining the numbers of different types of meals for a trip, and wherein [0015] teaches preferences of a passenger includes dietary restrictions; see also: [0023]).  

Regarding claims 5, 12, and 18, the combination of de Montfort Walker, Sekar, Browne, and Kong teach all the limitations of claims 1, 8, and 14 above.
	de Montfort Walker further teaches wherein the receiving the food inventory available to be serviced on the at least one flight comprises receiving a cuisine inventory, available to be serviced on the at least one flight ([0016-0017] teach the product catalog database is communicatively coupled to the pre order engine and stores data relating to one or more product catalogs, wherein the data includes current supply inventory at a particular depart location, meal configuration data, certified vendor/supplier data, and more, wherein the pre-order engine is further connected to the supply inventory database that includes data related to the type, number, size, weight, volume, of a particular product or item, wherein the inventory data includes a location and type of container that accompanies the product/item, as well as in [0025] teaches considering the stowage weight in the galley of the aircraft; see also: [0011]).  

Regarding claims 6, 13, and 19, the combination of de Montfort Walker, Sekar, Browne, and Kong teach all the limitations of claims 1, 8, and 14 above.
	However, de Montfort Walker does not explicitly teach wherein the automatically transmitting the at least one food packing instruction to the at least one packing-related machine comprises transmitting the at least one food packing instruction to the at least one packing-related machine in a predefined time interval before a departure time of the specific flight.  
From the same or similar field of endeavor, Kong teaches wherein the automatically transmitting the at least one food packing instruction to the at least one packing-related machine comprises transmitting the at least one food packing instruction to the at least one packing-related machine in a predefined time interval before a departure time of the specific flight ([0055] teaches transmitting the orders of set meals to suppliers by compiling meal orders according to flight numbers and the time of the meal delivery, wherein [0013] teaches the meal requirements are received before the passengers’ boarding and the selected set meals are then assembled and packaged into carts for subsequent catering to flights of these passengers, as well as in [0009] teaches implementing a just-in-time production strategy to provide fresh and cost effective set meals to airline passengers, as well as in [0024] teaches the set meal packages are created and/or modified before flights such that the meal packages are timely packaged and ready for serving on board for relevant flights, as well as in [0040] teaches a passenger designing and ordering their set meal before boarding, whilst the customized meal will be ready for servicing to the passenger’s seat, and wherein [0115] teaches the cart library has information including the set meal carts and the flight arrival and departure times, which can be transmitted as user requirements for set meal packaging with reference to flights and catering equipment; see also: [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of de Montfort Walker, Sekar, Browne, and Kong to incorporate the further teachings of Kong to include wherein the automatically transmitting the at least one food packing instruction to the at least one packing-related machine comprises transmitting the at least one food packing instruction to the at least one packing-related machine in a predefined time interval before a departure time of the specific flight. One would have been motivated to do so in order to allow a passenger to design their meal before boarding, allowing for a speedy, accurate, and just-in-time production strategy to be executed, which provides fresh and cost effective set meals to airline passengers (Kong, [0009-0013]). By incorporating the teachings of Kong, one would have been able to allow users to create and modify meals before their flight such that the customized meals are timely packaged and ready for serving on-board with respect to passenger’s food allergies, thus protecting passengers with food allergies from mishandling of set meal packages, which may lead to a reduction in food wastage (Kong, [0024-0025]).

Regarding claims 7 and 20, the combination of de Montfort Walker, Sekar, Browne, and Kong teach all the limitations of claims 1 and 14 above.
de Montfort Walker further teaches wherein the plurality of passenger food preferences distinguish among the types of foods selected from the group consisting of types of cuisine dishes ([0011-0012] teaches the system can lock in passenger meal preferences before a flight, wherein they can determine the number of different types of meals for a trip that include pre-ordered and non-pre-ordered catered meals, wherein [0015] teaches historical transaction data can be used to predict meals for non-pre-ordered passengers’ including ordering lunch instead of breakfast based on flight delay, as well as in [0016] teaches historical transaction data can be used to predict meal preferences for a specific route; see also: [0023-0025]).

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over de Montfort Walker et al. (US 20160189069 A1) in view of Sekar et al. (US 20220092056 A1) in view of Browne et al. (US 20210024215 A1) in view of Kong et al. (US 20160251101 A1) and further in view of Raviv (US 11205196 B1).

Regarding claim 21, the combination of de Montfort Walker, Sekar, Browne, and Kong teach all the limitations of claim 8 above.
	However, de Montfort walker does not explicitly teach wherein the computing device associated with the at least one card authorizing entity further comprises a trained machine learning model, and further wherein the computing device associated with the at least one card authorizing entity is configured to, in response to the food preference request, determine the plurality of passenger food preferences for the plurality of flight passengers based at least in part on the historical payment card transaction data of the plurality of flight passengers using the trained machine learning model.
	From the same or similar field of endeavor, Sekar teaches wherein the computing device associated with the at least one card authorizing entity further comprises a trained machine learning model ([0133] teaches leveraging a machine learning algorithm to ascertain patterns and relevant information related to underlying data, which may be used to facilitate predictions of events, as well as in [0164-0165] teach a trained predictive AI model of an enterprise, wherein [0129-0130] teach a credit card company provisioning information related to an individual, which may be added to the blockchain, and wherein [0085] teaches maintain a history of end users’ preferences and interaction history; see also: [0051, 0061, 0159-0160]), 
and further wherein the computing device associated with the at least one card authorizing entity is configured to, in response to the food preference request ([0118] teaches an end user may share specific preferences with an enterprise, such as an airline, as well as in [0058] teaches a customer may set permission levels through their Credit Card Company for various enterprises to always view or view only after authorization the travel meal preferences of a customer, wherein the airline company may receive the travel meal preference data, as well as in [0130] teaches a user can trigger an interaction with an airline to book a flight for a business trip, wherein this booking can trigger an automatic interaction with an airline indicating that the user’s meal preferences may be obtained from their Credit Card Company, wherein the airline may gain meal preferences in the Credit Card Company’s data regarding the user,; see also: [0085]), 
determine the plurality of passenger food preferences for the plurality of flight passengers based at least in part on the historical payment card transaction data of the plurality of flight passengers using the trained machine learning model ([0118] teaches an end user may share specific preferences with an enterprise, such as an airline, wherein [0130] teaches a user can trigger an interaction with an airline to book a flight for a business trip, wherein this booking can trigger an automatic interaction with an airline indicating that the user’s meal preferences may be obtained from their Credit Card Company, wherein the airline may gain meal preferences in the Credit Card Company’s data regarding the user, wherein [0085] teaches a CRM database that maintains a history of end users’ preferences and interaction history, wherein [0001] teaches user interactions are associated with a purchase or payment; Examiner’s Note: See the combination below for teachings pertaining to the unbolded subject matter.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Montfort Walker, Sekar, Browne, and Kong to incorporate the further  teachings of Sekar to include wherein the computing device associated with the at least one card authorizing entity further comprises a trained machine learning model, and further wherein the computing device associated with the at least one card authorizing entity is configured to, in response to the food preference request, determine the plurality of passenger food preferences for the plurality of flight passengers. One would have been motivated to do so in order to provide predictive and proactive services that better understand the needs of users by intelligently mining the real-time behavior of the user (Sekar, [0159]). By incorporating the teachings of Sekar, one would have been able to provide rich personalization and proactive communications with end users by considering user purchases that add insights into the habitual behavior or proclivities of the individual (Sekar, [0001]).
As can be seen above Sekar discloses receiving a food preference request and determining a plurality of passenger food preferences; however, the combination of de Montfort Walker, Sekar, Browne, and Kong fails to explicitly disclose determine the plurality of passenger food preferences for the plurality of flight passengers based at least in part on the historical payment card transaction data of the plurality of flight passengers using the trained machine learning model.
From the same or similar field of endeavor, Raviv teaches determine the plurality of passenger food preferences for the plurality of flight passengers based at least in part on the historical payment card transaction data of the plurality of flight passengers using the trained machine learning model (Col 10 lines 49-61 teach updating a user profile of user information using one or more machine learning models, wherein Col 9 line 52 Col 10 line 32 teach maintaining user information including restaurant preferences, as well as in Col 8 lines 14-43 teaches extracting travel-related data from aggregated external data including historical travel information including group information related to a single person, couple, family, or group, airline information including company name and meal preference, restaurant information including type of food and costs, and wherein the extracted data includes non-travel related data based on prior user transactions, wherein Col 8 line 44 to Col 9 teaches filtering vendor services, such as credit card company and airline information, and historical travel information corresponding to a user in order to identify service offerings pertaining to air travel, wherein a user profile can be generated and maintained based on historical information including previous travel, prior purchases, and travel corresponding to friends/relationships, wherein the user profile can be updated based on machine learning models, and wherein Col 7 lines 42-58 teach the machine learning module can perform the steps described). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Montfort Walker, Sekar, Browne, and Kong to incorporate the teachings of Raviv to include determine the plurality of passenger food preferences for the plurality of flight passengers based at least in part on the historical payment card transaction data of the plurality of flight passengers using the trained machine learning model. One would have been motivated to do so in order to avoid each newly booked provider being unaware of the preferences and past behaviors of the user, wherein the details of user’s travel plans are typically scattered among several service provider that each hold a piece of information regarding any given trip (Raviv, Col 1 lines 30-37).

Regarding claim 22, the combination of de Montfort Walker, Sekar, Browne, Kong, and Raviv teach all the limitations of claim 21 above.
However, de Montfort Walker does not explicitly teach wherein the trained machine learning model is configured to determine, from the historical payment card transaction data, a type of cuisine or type of dish associated with each transaction of the historical payment card transaction data.
From the same or similar field of endeavor, Raviv further teaches wherein the trained machine learning model is configured to determine (Col 10 lines 49-61 teach updating a user profile of user information using one or more machine learning models; see also: Col 7 lines 42-58), 
from the historical payment card transaction data (Col 10 lines 49-61 teach updating a user profile of user information using one or more machine learning models, wherein Col 8 lines 14-43 teaches extracting travel-related data from aggregated external data including historical travel information and non-travel related data based on prior user transactions, as well as in Col 8 line 44 to Col 9 teaches filtering information from credit card companies and historical travel  corresponding to a user in order to identify service offerings pertaining to air travel, wherein a user profile can be generated and maintained based on historical information including previous travel, prior purchases, wherein the user profile can be updated based on machine learning models, and wherein Col 7 lines 42-58 teach the machine learning module can perform the steps described), 
a type of cuisine associated with each transaction of the historical payment card transaction data (Col 9 line 52 Col 10 line 32 teach maintaining user information including restaurant preferences, as well as in Col 8 lines 14-43 teaches extracting travel-related data from aggregated external data including historical travel information including group information related to a single person, couple, family, or group, airline information including company name and meal preference, restaurant information including type of food and costs, and wherein the extracted data includes non-travel related data based on prior user transactions; see also: Col 3 lines 33-63, Col 7 lines 42-58, Col 8 line 44 to Col 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de Montfort Walker, Sekar, Browne, and Kong to incorporate the teachings of Raviv to include wherein the trained machine learning model is configured to determine, from the historical payment card transaction data, a type of cuisine or type of dish associated with each transaction of the historical payment card transaction data. One would have been motivated to do so in order to avoid each newly booked provider being unaware of the preferences and past behaviors of the user, wherein the details of user’s travel plans are typically scattered among several service provider that each hold a piece of information regarding any given trip (Raviv, Col 1 lines 30-37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wesselink et al. (US 9925997) discloses collecting food selections of passengers before a journey and supply the means of transportation with food based on the food selection of the passengers 
Carlisle et al. (US 20180349485 A1) discloses utilizing artificial intelligence results to identify the best airline ticket for an individual based on a profile of their transaction history and more
Annakov et al. (US 20210264326 A1) discloses using machine learning methods to identify passenger flight meal preferences

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        




/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683